 76DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent having discharged Robert B.Unger because of his union activities,I recommend that Respondent offer to him immediate and full reinstatement to hisformer or substantially equivalent position withoutprejudice to his seniority andother rights and privileges.Since,the record reveals, waiters received no wagesfrom Respondent,but did receive trips which are regarded as their salary or pay,I recommend that Respondent make himwholefor any loss of such salary or payhe may have suffered by reason of Respondent'sdiscrimination against him by apayment to him of a sum of money equal to that which he normally would haveearned as tips,33 from the date of his discharge,July 6, 1959,to the date when,pursuant to the recommendations herein contained Respondent shall offer him rein-statement,less his net earnings during said period.Thisrecord permits no firmconclusion as to possible seasonal variations in earnings.Under thesecircumstances,I recommend that the determination of salary or pay(tips)should be based uponthe weekly average of tips of Robert B. Unger during the 12-month period im-mediately preceding his discharge.34Said backpay shall be computed ona quarterlybasis in the manner establishedby theBoard in F.W. Woolworth Company,90NLRB 289.In view of the nature of the unfair labor practices committed,the commission ofsimilar and other unfair labor practices reasonably may be anticipated.I shalltherefore recommend that the Respondentbe orderedto cease and desist from in anymanner infringing upon rights guaranteed to its employeesby Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record inthe case, Imake the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Hotel,Motel and Restaurant Employees Union, Local 166, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.By discriminating with respect to the hire and tenure of employment of RobertB. Unger, thereby discouraging the free exercise of the rights guaranteed by Section7 of the Act and discouraging membership in, and activities for, the above-namedlabor organization, the Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) and (1) of the Act.4.By engaging in the conduct set forth in the section entitled "Interference,Restraint, and Coercion," to the extent therein found, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.(Recommendations omitted from publication.]'IT. A. O'Donnell,55 NLRB 828.u Patriarca Store Fixtures,Inc.,12NLRB 93.Knights of ColumbusandOffice Employees International Union,AFL-CIO,Petitioner.Case No. 1-RC-3913. September 19, 1960SUPPLEMENTAL DECISION AND ORDER CLARIFYINGCERTIFICATIONOn May 6, 1955,following a Board-directed election,' Office Em-ployees International Union,AFL-CIO,2was certified as the collec-tive-bargaining representative of all clerical employees including3The Board's Decision and Direction of Election was not reported in published volumesof Board decisions.f Office Employees International Union, AFL-CIO, with Its Local 329, which it desig-nated to represent these employees, are herein called Petitioner.129 NLRB No. 11. KNIGHTS OF COLUMBUS77clerk-typists, stenographers, bookkeepers, key punchers, photostatoperators and helpers, insurance underwriters, insurance correspond-ents, filing clerks, messengers, mailing employees, and fieldmen, butexcluding part-time employees, confidential secretaries, and super-visors as defined in the Act.On February 24, 1960, the Petitionerfiled a motion to clarify bargaining unit in which it requested theBoard to determine whether the six classifications discussed beloware supervisory and, thus, not within the certified unit.On April5, 1960, the Board issued an order remanding the proceeding to theRegional Director for a hearing on the motion.On June 7, 8, and 15, 1960, a hearing was held before Ernest Mod-ern, hearing officer.The hearing officer's rulings are free from pre-judicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers herein to a three-member panel [ChairmanLeedom and Members Jenkins and Fanning].Upon the entire record, the Board finds :At the hearing, the Employer filed a written motion to dismiss onthe grounds that issues raised by the Petitioner are not properlybefore the Board because (1) there is no lack of clarity in the unit,and (2) there is no dispute regarding the supervisory status of the sixclassifications involved.As to (1), the unit placement of the classi-fications in question was not litigated in the original proceeding inthis case and there is no specific reference to them in the unit descrip-tion.As to (2), the Employer contends these employees are super-visors and should be excluded from the unit while the Petitionercontends they are not supervisors and should be included.'Wetherefore find a dispute exists regarding the composition of theappropriate unit for which the Petitioner is the certified representa-tive and that the motion for clarification thereof is properly beforethe Board. The motion to dismiss is therefore denied.I In 1956, after the certification, a survey was made of all jobs in the unit by amanagement consultant firm pursuant to an agreement between the Employer and thePetitioner.The survey resulted in job descriptions which were accepted by the Employerfor the establishment of labor grades for pay purposes.The jobs here in dispute wereclassified as clerk general B, assistant division head, chief clerk new insurance, file clerktracer A, supervisor benefit certificates, and supervisor keypunch.All were included bythe Employer and the Petitioner in the unit. In December 1958, the Employer gave newjob titles to these classifications and proposed that they be excluded from the unit be-cause of subsequently acquired supervisory authority.The Petitioner conditionallyagreed to this proposal but in April 1959 questioned whether these employees should beexcluded from the unit, and proposed that the matter be arbitrated, a proposal whichthe Employer rejected.Since that time, the parties have failed to reach agreement onthe unit placement of these employees.We find, contrary to the Employer, that thePetitioner did not waive its claim, here presented, that these employees are not super-visors, either by its conditional acquiescence in the Employer's 1958 proposal or by itsagreement to the incorporation in the 1960 collective-bargaining agreement of a provisionrecognizing the Employer's right "to add to the dutiessufficiently to bring [an unspecified]11job under the act relating to Supervisors .. . 78DECISIONS OF NATIONALLABOR RELATIONS BOARDAs we have found the Employer's objections to the proceeding to bewithout merit, we shall consider the unit placement of the classifica-tions in dispute 4Supervisor, insurance receiving division, insurance membership de-partment (Margaret Dundon) :There are 14 employees in this divi-sion classified as clerks, flex-o-writer operators, keypunch operators,teletype operators, typists, and photostat machine operations.Theseemployees receive all new applications for insurance, review them foromissions and mistakes, put code numbers on the applications, tran-scribe information from applications to IBM cards, and make up fileson each for transmission to the medical department.Chief, insurance adjustment division, insurance membership depart-ment (Joseph Donarum):There are 37 employees in this division, allclassified as clerks.They make changes in beneficiary designations,settlement agreements, and other changes on insurance policies.Supervisor, new insurance applications processing division, insur-ance membership department (James Mulvey):There are 14 employeesin this division classified as file clerks, typists, rate clerks, preeditIBM card employees, membership review clerks, and utility clerks.The division receives applications from the medical department,ascertains whether the applicant qualifies as an insurance member, andmakes final review of notices to be sent to applicants.Supervisor,filingdivision, insurancemembership department(Fred Donarum) :There are 13 to 17 file clerks in this division whofile applications after they have been processed.Supervisor, benefit certificate issuing division, insurance member-ship department (Dorothy Haggerty) :There are 14 employees inthis division, classified as clerks, typists, and checkers.They receiveapplications from the new insurance applications processing division,designate changes in beneficiary or plan on certificates, and issuecertificates.Head, keypunch division, tabulating department (Nora King) :There are 19 employees in this division classified as keypunch, verifier,and interpreter machine operators.They punch information on IBMcards from adjustment documents.The record shows that each of the above division heads is responsiblefor the flow of work in his or her division. In furtherance thereof,they assign and reassign the work of the division to the employees4 In resolving the unit questions here presented,we have not relied on the 1956 jobdescriptions referred to in footnote 3, which were submitted by the Petitioner with its,the solepurpose of those job descriptions was to classify all jobs into labor grades for pay pur-poses.They were derived solely from interviews with employee incumbents at the time,and the duties and job titles have both been changed.We base our findings herein onthe testimony at the hearing of management representatives, employees,and the presentincumbents of the disputed jobs, all of whom appeared and testified as to the presentduties and supervisory authority of these positions INYOLUMBERCOMPANY OF CALIFORNIA79therein, and shift employees from one job to another for the purposeof speeding up the work or allocating work priorities.They spotcheck the work of employees in their divisions for accuracy, answertheir questions, and instruct them in their duties.A minor portion ofthe division heads' time is spent in personally handling unusual cases.They are responsible for the maintenance of discipline in their divi-sions, and administer verbal reprimands for improper conduct. Inaddition, they make effective recommendations to their departmenthead as to whether probationary employees are to be retained on apermanent basis, and are paid substantially more than any of theemployees in their divisions.In view of the fact that the authority exercised by the above-nameddivision heads in directing the work of their divisions is not of merelyroutine or clerical nature but requires the use of independent judg-ment,' as they have the authority to make effective recommendations,and on the record as a whole, we find that they are supervisors withinthe meaning of Section 2(11) of the Act.We shall, therefore, ex-clude them from the certified unit.[The Board clarified the certification by specifically excluding, inthe description of the appropriate unit, the following classifications :In the insurance membership department-supervisor, insurance re-ceiving division; chief, insurance adjustment division; supervisor,new insurance applications processing division; supervisor, filing di-vision; and supervisor, benefit certificate issuing division; in thetabulating department-head, keypunch division.]G Sears, Roebuckand Company,127 NLRB 582 ; Mt.ClementsMetal Products Company,126 NLRB 1297, footnote 4.Inyo Lumber Company of CaliforniaandGeneral Teamsters,Chauffeurs,Warehousemen&HelpersUnion,Local 982,PetitionerInyo Lumber Company of CaliforniaandEastern Sierra TimberWorkers Association,PetitionerandLumber and Saw MillWorkers Union,United Brotherhood of Carpenters and Joinersof America.2Cases Nos. 20-RC-4204 and 20-IBC-4234. Septem-ber 20, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held before1The Employer's name appears as amended at the hearing.2 Lumber and Saw Mill WorkersUnion, UnitedBrotherhood of Carpenters and Joinersof America,herein called Carpenters,was permitted to intervene at the hearing on thebasis of a separate showing of interest.129 NLRB No. 13.